—Appeal from a judgment of Oswego County Court (Hafner, Jr., J.), entered August 16, 1999, convicting defendant upon his plea of guilty of robbery in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from judgments convicting him, upon his plea of guilty, of robbery in the third degree (Penal Law § 160.05) and, upon his subsequent plea of guilty, of robbery in the second degree (Penal Law § 160.10 [2]). The knowing, intelligent and voluntary waiver by defendant of the right to appeal as part of his plea of guilty to robbery in the third degree encompasses his contention that the factual allocution with respect to that crime is legally insufficient (see, People v Harris, 269 AD2d 839). In any event, that contention is without merit. His valid waiver of the right to appeal as part of his plea of guilty to robbery in the second degree encompasses his further contention that County Court erred in accepting that plea in the absence of a certified court interpreter (see generally, People v Moissett, 76 NY2d 909, 911-912). In any event, that contention also lacks merit. Although defendant assured the court that he spoke and understood the English language and was not requesting an interpreter, the court nevertheless engaged in an extensive colloquy with defendant and *859determined that an interpreter was not required. Present— Green, J.P., Wisner, Scudder, Gorski, and Lawton, JJ.